Citation Nr: 1639858	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected irritable bowel syndrome and gastroesophageal reflux disease.

3.  Entitlement to service connection for urinary frequency.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2012 rating decision, the RO granted service connection for hypertension, and irritable bowel syndrome, assigning a separate noncompensable rating for each disability, effective June 8, 2009.  

The Veteran appealed the issues of entitlement to initial compensable evaluations, and in November 2014, the Board remanded the claims for additional development.  

In February 2015, the RO denied a claim for service connection for urinary frequency.  

In November 2015, the RO granted service connection for gastroesophageal reflux disease, and combined the rating for this disability with the Veteran's rating for irritable bowel syndrome, and assigned a 10 percent evaluation, effective June 8, 2009.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an effective date prior to June 8, 2009, for service-connected supraventricular arrhythmia, status post pacemaker placement and sick sinus syndrome, and entitlement to an initial evaluation in excess of 60 percent for service-connected supraventricular arrhythmia, status post pacemaker placement and sick sinus syndrome, have been raised by the record in a January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for urinary frequency is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not shown to have been productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

2.  The Veteran's service-connected irritable bowel syndrome and gastroesophageal reflux disease is shown to have been productive of symptoms that include abdominal pain, heartburn, diarrhea, regurgitation, and GERD, but not severe IBS, or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected irritable bowel syndrome and gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Codes 7319, 7346 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Evaluations

The Veteran asserts that he is entitled to initial increased evaluations for his service-connected hypertension, and irritable bowel syndrome with gastroesophageal reflux disease.  

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2015), the RO May 2012 rating decision noted the following: there was no relevant treatment or findings concerning irritable bowel syndrome during the Veteran's service.  He was noted to have blood pressure readings of 120/70 and 120/80, with one reading in 1966 of 140/94.  The May 2012 RO decision states that service connection for irritable bowel syndrome, and hypertension , was granted based on an April 2010 QTC examiner's opinion, and a December 2010 VA opinion.  The QTC examiner determined that the Veteran's current hypertension was a "continuation" of his elevated blood pressure during service.  See 38 C.F.R. § 3.303.  The VA examiner determined that the Veteran's service-connected posttraumatic stress disorder had aggravated his irritable bowel syndrome.  See 38 C.F.R. § 3.310 (2015).  His gastrointestinal symptoms were noted to include frequent diarrhea and abdominal pain.  

In the RO's May 2012 rating decision, the RO granted service connection for hypertension, and irritable bowel syndrome, assigning a separate noncompensable rating for each disability, effective June 8, 2009.  

In November 2015, the RO granted service connection for gastroesophageal reflux disease, and combined the rating for this disability with the Veteran's rating for irritable bowel syndrome, and assigned a 10 percent evaluation, effective June 8, 2009.  

The Veteran is appealing the original assignment of disability evaluations following awards of service connection.  In such a case it is not the present levels of disability which are of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Hypertension

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

VA progress notes, dated between June 8, 2009 and 2015, contain blood pressure readings with systolic readings ranging between 117 - 148, and diastolic readings ranging between 72 - 99, with one reading of 101 in April 2010. They show that the Veteran's medications included hydralazine, and Valsartan.  There was a report from the Veteran of home testing which showed diastolic readings as low as 70, in April 2010.  

A QTC examination report, dated in April 2010, shows that on examination, blood pressure readings of 129/80, 144/95, and 130/84 were recorded.  The relevant diagnosis was hypertension.  The report notes use of Dilitiazem and Valsartan.  The effect on his usual occupation was characterized as "mildly limiting."  He can climb stairs at moderate speed, swim (crawl stroke), and saw wood.  

A QTC examination report, performed in December 2010, was undertaken for other disabilities, however, the report shows that on examination, blood pressure readings of 130/84, 134/80, and 130/80 were recorded.  
 
A VA hypertension DBQ, dated in May 2012, notes a history of hypertension since 2000.  The Veteran reported that his heart raced, he had sweating, and that he could not keep his breath.  On examination, blood pressure readings of 132/80, 128/76, and 130/80 were recorded.  See also May 2012 VA heart DBQ (same).  There were no effects on the Veteran's ability to work. 

A VA diabetes mellitus DBQ, dated in July 2013, shows that on examination, blood pressure readings of 129/78, 128/74, and 122/74 were recorded.  See also July 2013 VA heart DBQ (same).  

In November 2014, the Board remanded the claim for another examination.  

A VA hypertension DBQ, dated in November 2015, shows that the examiner indicated that the Veteran's VA e-folder (VBMS and Virtual VA) had been reviewed.  The report notes that the Veteran is taking hydralazine, Diltiazem, and Valsartan for hypertension.  

On examination, blood pressure readings of 140/82, 136/80, and 138/78 were recorded.  There were no effects on the Veteran's ability to work.  The Veteran's hypertension was noted to be under good control with medications, and not to cause any functional impairment.  The examiner stated that physical and sedentary employment were therefore not impacted by his hypertension.  

The Board finds that an initial compensable evaluation is not warranted for the Veteran's hypertension.  The Veteran is shown to be taking medication for control of his symptoms.  However, the blood pressure readings do not show diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor does the evidence show that the Veteran has diastolic pressure predominantly 100 or more that requires continuous medication for control.  Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the scheduler criteria for an initial compensable evaluation under DC 7101.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Irritable Bowel Syndrome, Gastroesophageal Reflux Disease

The RO has evaluated the Veteran's disability under Diagnostic Codes 7399-7346.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted abdominal disorder is the service-connected disorder, and it is rated as if the residual condition is hiatal hernia, under DC 7346. 

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Under 38 C.F.R. § 4.114, DC 7319, a 10 percent rating is warranted for: irritable colon syndrome (spastic colitis, mucous colitis, etc): Mild: disturbances of bowel function with occasional episodes of abdominal distress.

A 30 percent rating is warranted for: Moderate: frequent episodes of bowel disturbance with abdominal distress.  Id.

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 

A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

To the extent that DC 7346 lists the criteria conjunctively, all of the listed symptoms must be shown.  See e.g., Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

VA progress notes, dated between June 8, 2009 and 2015, contain multiple notations of GERD, and note use of medications that include Ranitidine and Omeprazole.  A September 2011 report notes that he has good exercise tolerance and that he does frequent yard work.  An October 2012 report notes that an EGD (esophagogastroduodenoscopy) was normal. 

A QTC examination report, dated in December 2010, shows that the Veteran complained of poor nutrition, and chronic abdominal pain, that did not affect his body weight.  He also reported a 15-year history of constant dysphagia, heartburn, epigastric pain, scapular pain, reflux, regurgitation of stomach contents, nausea, and vomiting.  He reported using Omeprazole, 20 milligrams (mg.) per day.  He denied any relevant hospitalization or surgery.  He stated that he did not experience any overall functional impairment due to his symptoms.  He reported a 40-year history of irritable bowel syndrome (IBS) that did not affect his body weight.  He reported constant nausea and vomiting, and diarrhea alternating with constipation.  He reported diffuse abdominal pain characterized by distress and cramps, that was present about one-third of the year.  He denied receiving treatment for his condition, and denied any relevant hospitalization or surgery.  He reported overall functional impairment due to constant abdominal pain and being unable to function during episodes, such as being unable to carry out physical tasks.  

On examination he was obese.  He weighed 289 pounds.  He was well-developed, well-nourished, and in no acute distress.  There were no signs of malaise present.  His nutritional status was good.  The relevant diagnoses were GERD and IBS.  These conditions were noted not to be productive of anemia, and it was stated that there were no findings of malnutrition.  There was a limitation in lifting, bending, and heavy lifting, and a limitation in strenuous activity, to include mowing the lawn, bending, and heavy lifting due to GERD and abdominal pain.  

A VA esophageal conditions DBQ, dated in July 2013, notes the following: the Veteran reported a history of GERD since 2001, manifested by heartburn and significant regurgitation that caused him to have to brush his teeth four to five times per day.  He took Omeprazole.  He has regurgitation, and transient nausea four or more times per year lasting 1 to 9 days.  There was no anemia, weight loss, melena, vomiting, or hematemesis.  The diagnosis was GERD.  There was no impact on his ability to work.    

A VA intestinal conditions DBQ, dated in October 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran complained of three loose stools per day (diarrhea).  He stated that he carried a diaper with him when he travels.  He denied abdominal stress associated with the diarrhea.  He denied incapacitating episodes.  Continuous medication was not required for control of his condition.  There was no relevant history of surgery.  There were no episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  There was no weight loss attributable to an intestinal condition.  There was no malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  There were no other pertinent physical findings.  A CBC (complete blood count) test, performed in February 2015, was summarized.  There were no other significant diagnostic test findings and/or results.  The diagnosis was irritable bowel syndrome.  There was no impact on his ability to work.  The examiner stated that the Veteran's IBS does not cause any functional impairment as long as he has access to a toilet facility and he carries a diaper for accidents.  Thus, neither physical nor sedentary employment is impacted by his IBS.  

A VA esophageal conditions DBQ, dated in October 2015, shows that the examiner was the same examiner who performed the aforementioned intestinal conditions examination.  The examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran reported a history of GERD since 2007, with use of medication.  He stated that his symptoms were usually aggravated by fatty foods, and that his GERD is under good control with Omeprazole if he avoided fatty foods.  He has pyrosis, reflux, and regurgitation.  There was no stricture, or spasm of the esophagus (cardiospasm or achalasia), and no acquired diverticulum of the esophagus.  There were no other pertinent signs, physical findings, complications, conditions, signs and/or symptoms related to his condition.  There were no other significant diagnostic test findings and/or results.  The diagnosis was GERD.  There was no impact on his ability to work.  

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  The evidence shows that the Veteran has repeatedly complained of such symptoms as abdominal pain, heartburn, diarrhea, regurgitation, and GERD.  With regard to the objective medical evidence, the Veteran has been noted to be well-developed and well-nourished.  His nutritional status was noted to be good, and there is no evidence of such symptoms as anemia or malnutrition.  There is no medical evidence to show that his symptoms are productive of a considerable impairment of health.  There is no competent evidence associating substernal arm or shoulder pain with the disabilities in issue.  There are no findings noting "bowel disturbance," and the October 2015 VA examiner stated that bowel disturbance was not present.  The examiner also stated that there was no malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  The Veteran has stated that his GERD is under good control with Omeprazole as long as he avoids fatty foods.  

Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran's disability is manifested by severe IBS, or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Melson.  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent under DCs 7319 and 7346 have not been met, and that the claim must be denied.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his gastrointestinal and hypertensive symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.  The Board therefore finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assertions as to the severity of his disabilities.  Caluza; Jandreau; see also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.  § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities has caused him to miss a significant amount of work, or that they have resulted in any post-service hospitalization or surgery.  A decision of the Social Security Administration (SSA) shows that the Veteran reported that he had quit working in 2007 due to heart problems.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In this regard, it is important for the Veteran to understand that the question is not whether the Veteran has these problems, but the degree. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disabilities in issue.  The 2010 QTC reports noted some impact upon employability (i.e., "mildly limiting" hypertension, and a limitation in lifting, bending, and heavy lifting, and a limitation in strenuous activity, to include mowing the lawn, bending, and heavy lifting due to GERD and abdominal pain).  However, the July 2013 and October 2015 VA DBQs show that the examiners concluded that there was no impact on his ability to work.  These reports are the most current and probative on this issue.  Boggs v. West, 11 Vet. App. 334, 344 (1998).  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

In November 2014, the Board remanded this claim.  With regard to the increased initial evaluation claims, the Board directed that the Veteran be afforded new examinations.  In October 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  This case has be developed over many years.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

An initial compensable evaluation for hypertension is denied.

An initial evaluation in excess of 10 percent for irritable bowel syndrome and gastroesophageal reflux disease is denied.  

REMAND

With regard to the issue of service connection for urinary frequency, the Veteran's service treatment records are not currently associated with the claims file.  On remand, these should be obtained.  38 U.S.C.A. § 5103A (West 2014 &Supp. 2015); 38 C.F.R. § 3.159(c) (2015).

In January 2015 a VA medical opinion was obtained.  The physician was notified that the Veteran was claiming that he had urinary frequency secondary to his service-connected diabetes mellitus, and/or degenerative disc disease of the lumbar spine with intermittent sciatica.  

The VA physician (Dr. M) concluded that the Veteran's urinary frequency is less likely than not proximately due to or the result of the service-connected diabetes mellitus or degenerative disc disease of the lumbar spine with intermittent sciatica.  Dr. M explained:

Urinary problems predate onset of DM (diabetes mellitus).  Urology consult gives as cause BPH (benign prostatic hypertrophy).  DDD (degenerative disc disease) is not producing urinary problems in this Veteran.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The probative value of a medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110  and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

The January 2015 VA opinion did not include an opinion as to whether or not any of the Veteran's service-connected disabilities, in particular his diabetes mellitus or back disability, has aggravated his hypertension.  However, the Veteran has specifically raised this theory of service connection.  38 C.F.R. § 3.310.  Under the circumstances, a remand for an opinion on the theory of secondary service connection based on aggravation is therefore warranted.  Barr; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000). 

Thus, based on current Court law, the VA opinion is inadequate.  On remand, a supplemental opinion should be obtained from the January 2015 VA physician (Dr. M), or, if Dr. M is not available, the Veteran should be scheduled for an examination, to include an etiological opinion.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who authored the January 2015 VA opinion (Dr. M). 

The physician must be notified that service connection is currently in effect for: degenerative disc disease of the lumbar spine with intermittent sciatica, diabetes mellitus, supraventricular arrhythmia, status post pacemaker placement and sick sinus syndrome, posttraumatic stress disorder, right knee chondromalacia with spurs, left knee chondromalacia with spurs, hypertension, irritable bowel syndrome and gastroesophageal reflux disease, erectile dysfunction, and dysnomia.

After review of the record, the physician (Dr. M) must provide an opinion as to: 

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's urinary frequency is manifested by chronic pathology, or diagnosed disability, and, if so, whether it was caused or aggravated by a service-connected disability, to include specific discussion of his service-connected degenerative disc disease of the lumbar spine with intermittent sciatica, and diabetes mellitus.

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

d) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  In the event that the physician who authored the Veteran's January 2015 VA opinion is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any high urinary frequency found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for urinary frequency must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


